                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

JANAE MORRIS,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )          Case No. 4:20-CV-00876-DGK
                                                  )
NEUTRON HOLDINGS, INC.                            )
d/b/a LIME,                                       )
                                                  )
       Defendant.                                 )

                      ORDER GRANTING IN PART MOTION TO STAY

       This lawsuit arises out of Plaintiff’s accident while riding on a Lime brand scooter. Now

before the Court is Defendant’s Motion to Stay Case (Doc. 8) pending Defendant’s filing a motion

to compel arbitration and the Court’s ruling on it.

       Defendant suggests granting the motion will preserve judicial resources as well as help the

parties avoid unnecessary expenses associated with litigating this action. In a subsequent filing

(Doc. 11), Defendant indicates it needs an additional twenty days to file the motion to compel. It

also notes the parties are working together to schedule the Court-mandated early mediation and

have agreed on a mediator. Plaintiff has not filed any response or requested an extension of time

to file a response, and the deadline to do so has passed.

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); Contracting Nw., Inc.

v. City of Fredericksburg, 713 F.2d 382, 387 (8th Cir. 1983) (holding a district court has the

“inherent power” to stay litigation “to control its docket, conserve judicial resources, and provide

for a just determination of the cases pending before it”). A stay should be entered only where it is



         Case 4:20-cv-00876-DGK Document 12 Filed 12/08/20 Page 1 of 2
a proper exercise of the court’s discretion, Rhines v. Weber, 544 U.S. 269, 276 (2005), and the

proponent of the stay bears the burden of establishing the need for a stay. Nken v. Holder, 556

U.S. 418, 433-34 (2009).

        In the present case, the Court finds both parties will benefit by a stay of all deadlines except

those related to Court-mandated early mediation. Accordingly, all deadlines except those related

to Court-mandated early mediation are stayed for ninety days.

        The Motion to Stay Case (Doc. 8) is GRANTED IN PART.

        Defendant’s Second Motion for Extension of Time to File a Responsive Pleading (Doc.

11) is DENIED AS MOOT.

        IT IS SO ORDERED.

Date:   December 8, 2020                                /s/ Greg Kays
                                                        GREG KAYS, JUDGE
                                                        UNITED STATES DISTRICT COURT




                                                   2

          Case 4:20-cv-00876-DGK Document 12 Filed 12/08/20 Page 2 of 2
